MEMORANDUM **
Verdugo Restaurant Partners (“VRP”), Lawrence Braun and Kevin Coyne appeal from the grant of summary judgment in favor of appellee John Allen. They argue on appeal that the district court erred in three of its findings: (1) that the lease required VRP, and not Allen, to make the ADA-mandated repairs to the property; (2) that the lease required VRP to indemnify Allen under the lease; and (3) that Braun and Coyne could be held personally liable for the costs of indemnifying Allen.
After careful consideration of the issues presented on appeal, both in the briefs and in oral argument, and having conducted a de novo review of the grant of summary judgment, we agree with the analysis and conclusions reached by the district court in its order granting and denying the motions for summary judgment entered August 10, 2001.
The judgment is hereby AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.